DETAILED ACTION
	This Office Action, based on application 16/510,557 filed 12 July 2019, is filed in response to applicant’s amendment and remarks filed 16 November 2021.  Claims 1-20 have been fully considered below.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 January 2022 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant’s remarks, submitted 16 November 2021 in response to the Office Action mailed 16 September 2021, have been fully considered below.
Claim Rejections under 35 U.S.C. § 112
	The Office withdraws the previously issued rejection in view of applicant’s amendment and remarks.
Claim Rejections under 35 U.S.C. § 102/103
The applicant traverses the prior art rejection to Claim 1 (and similarly Claims 10 and 18) alleging cited prior art fails to disclose “information on to-be-updated data bits indicating indices of bits in a binary bit stream of the first data” as amended.   As noted in the Advisory Action mailed 20 December 
The applicant traverses the prior art rejection to Claim 3 (and similarly Claim 12) alleging cited prior art fails to disclose the clarified features of the dependent claim as amended.  The applicant alleges CHAUDHRY does not disclose both a memory cell and an inverting cell having different values as required by Claim 3.  In response, the Office respectfully notes Claim 3 explicitly recites “wherein each of the inverting cells stores therein an inverted value of a value stored in a memory cell”; the claims do not require that CHAUDHRY discloses different values as alleged.  In response, the rejection of record relies upon both the teachings of CHAUDHRY and O’BRIEN for fully disclosing the recited limitation as limited; O’BRIEN is merely cited to disclose the plurality of memory cells.  CHAUDHRY at Fig 3 discloses a single bit cell.  The Office notes a bit cell stores both a value and an inverted value in the cell (e.g. if the value between the output of inverter 306 to the input of inverter 308 is ‘1’, the value between the output of inverter 308 to the input of inverter 306 would be ‘0’, and vice versa).  An inverting cell, as limited in Claim 3, is merely limited to being ‘connected to the memory cells’ and ‘stores therein an inverted value of a value stored in each of the memory cells’.   Given the broadest reasonable interpretation of the claims, any cell (or even CHAUDRY’s sense amp) connected to any other memory cell may be an ‘inverting cell’ given that a cell stores both a value and an inverted value within the cell.  The Office requests the applicant to consider each word of the limitation and give the claim language the broadest reasonable reading of the limitation.  For example, the limitation “wherein each of the inverting cells 

Claim Objections
The following claims are objected to because of the following informalities:
Claims 3 and 12: “wherein each of the inverting cells stores therein an inverted value of a value stored in a memory cell, corresponding to the each of the inverting cells, among the memory cells” may be interpreted as the memory cell corresponds to every inverting cell.  Consider amending the limitation to recite “wherein each inverting cell of the plurality of inverting cells stores therein an inverted value of a value stored in a memory cell, corresponding to the inverting cell, among the plurality of memory cells.”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 1, 2, 7, 10, 11, 15, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHAUDHRY et al (US PGPub 2002/0157056) in further view of YIM (US PGPub 2009/0024787).


Claims 1, 10, and 18, CHAUDHRY discloses a storage device/controller/method comprising: 
a semiconductor memory device (Fig 1B – Semiconductor Chip 101); and 
5a controller for controlling the semiconductor memory device (Fig 1B, Processor 110-140; Sections [0028-0029] – processors access data in L2 cache), 
wherein the controller comprises,
data updater circuitry controlling so as to update original data (Section [0048] – the system reads old data 204 {claimed ‘original data’ comprises Old Data 204} from the portion of 202 and stores new data 206 to the portion of line 202) stored in an area indicated by an address to first data (Fig 2, the data stored in Word 202) based on a) the address (Section [0048] – the partial store operation includes an address directed to a portion of a line), b) information on to-be-updated data bits (Section [0019] – “the portion of the line includes one or more bytes within the line” {the ‘information on to-be-updated data bits’ analogous to ‘one or more bytes’ or what defines the size of the portion}) and c) target 10data for the to-be-updated data bits (Fig 2, New Data 206 {‘target data’}; Section [0048] – the partial store operation includes new data 206 to be written to the portion of line 202); and
parity updater circuitry controlling so as to update original parity for the original data to target parity, using second data (Fig 2, New ECC 222) obtained by the parity updater circuitry based on a) the original data (Fig 2, Existing ECC 214 {claimed ‘original data’ comprises Existing ECC 214}; Section [0048] – the system reads existing ECC 214; Section [0050] – Existing ECC is XOR’ed with old and new data ECC to calculate new ECC 222) and b) first invert indication information (Fig 2, New Data ECC 212 and Old Data ECC 218; {claimed ‘first invert indication information’ comprises 212 and 218}),
(Fig 2, Old Data ECC 218 is derived from Old Data 204, which is derived from a partial read of Word 202 {Abstract – ‘the system reads old data for the portion of the line from the address’}; Section [0019] – “the portion of the line includes one or more bytes within the line” {the ‘information on to-be-updated data bits’ analogous to ‘one or more bytes’ or what defines the size of the portion})  and b) the target data (Fig 2, New Data ECC Is derived from New Data 206 {‘target data’}; Section [0049] – new data ECC 212 is calculated from new data 206), and
the controller calculates the target parity based on the original parity and the second data (¶ [0033-0037]) without further reading all of the original data (Section [0034] – ECC for a line is computed by first retrieving old data 204 from line 202, since only ‘old data’ 204 is read and not the entire line or entire memory of store 208, ‘all of the original data’ is not read in order to calculate the target parity). 
CHAUDHRY may not explicitly disclose information on to-be-updated data bits indicating indices of bits in a binary bit stream of the first data which the original data are to be updated.
However, YIM discloses information on to-be-updated data bits indicating indices of bits in a binary bit stream of the first data which the original data are to be updated (Section [0041], [0088] – partial reads/writes may be performed by specifying a mask parameter {‘information on to-be-updated data bits’} indicating a location of a sub block e.g. ‘0010’).
CHAUDHRY and YIM are analogous art because they are from the same field of endeavor of storage of partial writes and corresponding parity data.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of CHAUDHRY and YIM before him or her, to modify the circuitry of Fig 3 of CHAUDHRY to include partial read/writes using a bit mask as taught by YIM.  A motivation for doing so would have been to perform 

With respect to Claims 2, 11, and 19, the combination of CHAUDHRY and YIM disclose the storage device/controller/method according each respective parent claim.
CHAUDHRY further discloses wherein the controller further comprises a first memory device in which the original data is stored (Section [0015] – old data may be read from L2 cache {‘first memory device’}), wherein the data updater circuitry transmits, to the first memory device, 20the first invert indication information (Section [0048] – the partial store operation includes an address {‘information’} directed to a portion of a line and new data 206 to be written to the portion of the line 202), wherein the first invert indication information indicates whether the first memory device outputs either an inverted value or an original bit value for each bit of the original data (Section [0048] – the partial store operation includes an address {‘information’} directed to a portion of a line and new data 206 to be written to the portion of the line 202; the portion), and wherein the first memory device comprises an input to which the first invert indication information is input, stores the original data in the area, and updates the original data in the area to the first data based on 48the first invert indication information and outputs the second data (Section [0048] – the system reads old data 204 {‘second data’} from the portion of 202 and stores new data 206 {‘updates the original data’} to the portion of line 202).  

With respect to Claims 7, 15, and 20, CHAUDHRY and YIM disclose the storage device/controller/method according each respective parent claim.
(Section [0031] – L2 cache includes an error-correcting code for each data word), 5wherein the parity updater circuitry transmits, to the second memory device, second invert indication information for the target parity (Section [0048] – the partial store operation includes an address {‘information’} directed to a portion of a line), and wherein the second memory device comprises an input to which the second invert indication information is input, stores the original parity, and updates the original parity to the target parity based on the second 10invert indication information (Sections [0036-0037] – new data ECC 212, old data ECC 218, and existing ECC 214 {‘original parity’} are used to produce new ECC 222; new ECC writes over existing ECC 214 {‘updates the original parity’}).  

Claim 3-6, 8, 9, 12-14, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHAUDHRY in further view of YIM and O’BRIEN et al (US Patent 10,891,057).

With respect to Claims 3 and 12, the combination of CHAUDHRY and YIM disclose the storage device/controller according to each respective parent claim.  
CHAUDHRY further discloses wherein the first memory device comprises a memory 5cell connected to one word line and a inverting cell respectively connected to the memory cell, and wherein the inverting cell stores therein an inverted value of a value stored in a memory cell, corresponding to the each of the inverting cells, among the memory cell (Fig 3, the value output by inverter 306 associated with pass transistor 310 and connected to wordline 304 is an inverted value of the value output by inverter 308 associated with pass transistor 312 connected to wordline 304; thus, the memory cell stores therein both a value and an inverted value).  
CHAUDHRY and YIM may not explicitly disclose wherein the first memory device comprises a plurality of memory cells and a plurality of inverting cells included in an inverting cell array.
 (Col 2, Lines 44-51 – cells may be grouped together to form blocks).
CHAUDHRY, YIM, and O’BRIEN are analogous art because they are from the same field of endeavor of storage of partial writes and corresponding parity data.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of CHAUDHRY, YIM, and O’BRIEN before him or her, to modify the circuitry of Fig 3 of the combination of CHAUDHRY and YIM to include multiple cells organized into an array as taught by O’BRIEN.  A motivation for doing so would have been to increase the number of cells that can be used to store data using an efficient organization (Col 2, Lines 44-45).  Therefore, it would have been obvious to combine CHAUDHRY, YIM, and O’BRIEN to obtain the invention as specified in the instant claims.

With respect to Claims 104 and 13, the combination of CHAUDHRY, YIM, and O’BRIEN disclose the storage device/controller according to each respective parent claim.  
CHAUDHRY further discloses wherein the first memory device outputs, according to a value corresponding to one of the to-be-updated data bits in the first invert indication information, one of the value stored in the memory cell and the inverted value stored in the inverting cell as a value corresponding to the one of to-be-updated data 15bits in the second data (Section [0048] – the partial store operation includes an address directed to a portion of a line; the system reads old data 204 {‘original data’} from the portion of 202 and stores new data 206 to the portion of line 202).  

With respect to Claims 5 and 14, the combination of CHAUDHRY, YIM, and O’BRIEN disclose the storage device/controller according to each respective parent claim.  
(Section [0048] – the partial store operation includes an address {‘information’} directed to a portion of a line and new data 206 to be written to the portion of the line 202).  

With respect to Claim 6, the combination of CHAUDHRY, YIM, and O’BRIEN disclose the storage device according to claim 5.  
CHAUDHRY further discloses wherein the value stored in the memory cell is updated to the value corresponding to one of the to-be-updated data bits in the target data (Section [0048] – the partial store operation includes an address {‘information’} directed to a portion of a line and new data 206 to be written to the portion of the line 202).  

With respect to Claims 8 and 16, the combination of CHAUDHRY and YIM disclose the storage device/controller according to each respective parent claim.  
CHAUDHRY further discloses wherein the second memory device comprises a memory cell connected to one word line and a inverting cell 15respectively connected to the memory cell, and wherein the inverting cell stores an inverted value of a value stored in the memory cell  (Fig 3, the value output by inverter 306 associated with pass transistor 310 and connected to wordline 304 is an inverted value of the value output by inverter 308 associated with pass transistor 312 connected to wordline 304).  
CHAUDHRY and YIM may not explicitly disclose wherein the second memory device comprises a plurality of memory cells and a plurality of inverting cells.
However, O’BRIEN discloses wherein the second memory device comprises a plurality of memory cells and a plurality of inverting cells (Col 2, Lines 44-51 – cells may be grouped together to form blocks).
(Col 2, Lines 44-45).  Therefore, it would have been obvious to combine CHAUDHRY, YIM, and O’BRIEN to obtain the invention as specified in the instant claims.

With respect to Claims 9 and 17, the combination of CHAUDHRY, YIM, and O’BRIEN disclose the storage device/controller according to each respective parent claim.  
CHAUDHRY further discloses wherein the second 20memory device outputs, according to each bit of the second invert indication information, one of the value stored in the memory cell and the inverted value stored in the inverting cell as the value of the second data corresponding to the to-be-updated data bit (Section [0048] – the partial store operation includes an address {‘information’} directed to a portion of a line; Sections [0036-0037] – new data ECC 212, old data ECC 218, and existing ECC 214 {‘original parity’} are used to produce new ECC 222; new ECC writes over existing ECC 214 {‘updates the original parity’}). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure recite memory cell organizations wherein a plurality of normal cells are coupled with a plurality of inverting cells.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on 571-272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.T.L/Examiner, Art Unit 2137                                                                                                                                                                                                        
/Arpan P. Savla/Supervisory Patent Examiner, Art Unit 2137